Filed pursuant to Rule 497(a)(1) File No. 333-192782 Rule 482AD Revised Deal Size Announcement Follow-On Offering (US Registered) Bookrunners: MS, JPM, GS, UBS, KBW Ticker: PNNT Exchange: NASDAQ Revised Offering Size: 8.5mm (100% primary) Pricing Date: September 5, 2014 (before market open) Business Description: PennantPark Investment Corporation is a business development company which principally invests in U.S. middle-market private companies in the form of senior secured loans, mezzanine debt and equity investments. PennantPark Investment Corporation is managed by PennantPark Investment Advisers, LLC. This press release does not constitute an offer to sell or the solicitation of an offer to buy nor will there be any sale of the shares referred to in this press release in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to the registration or qualification under the securities laws of such state or jurisdiction. Investors are advised to carefully consider the investment objectives, risks and charges and expenses of the Company before investing. The preliminary prospectus supplement dated September 4, 2014 and the accompanying prospectus dated January 30, 2014, which have been filed with the Securities and Exchange Commission, contain this and other information about the Company and should be read carefully before investing. The offering may be made only by means of a prospectus and a related prospectus supplement, copies of which may be obtained from the joint bookrunners at the following addresses: Morgan Stanley & Co. LLC, 180 Varick Street, 2nd Floor, New York, NY 10014; Goldman, Sachs & Co., 200 West Street, New York, NY 10282; J.P. Morgan Securities LLC, c/o Broadridge Financial Solutions, 1155 Long Island Avenue, Edgewood, NY 11717, Attention: Prospectus Department; UBS Securities LLC, 299 Park Avenue, New York, NY 10171; and Keefe, Bruyette & Woods, Inc., 787 Seventh Avenue, 4th Floor, New York, NY 10019.
